                  Case 1:20-cv-01240-JEB Document 7 Filed 06/01/20 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


WP COMPANY LLC, ET AL


                     Plaintiff
                                                     Civil No.                 20-1240        (JEB)
               vs.

U.S. SMALL BUSINESS                                 Category I
ADMINISTRATION

                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on    6/1/2020      from Judge Amy Berman Jackson

to Judge James Boasberg                             by direction of the Calendar Committee.



                                   (Randomly Reassigned)


                                                              JUDGE ELLEN S. HUVELLE
                                                              Chair, Calendar and Case
                                                              Management Committee


cc:           Judge Amy Berman Jackson                           & Courtroom Deputy
              Judge James Boasberg                         & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
